DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/14/2021 has been entered, claim 7 is cancelled, claim 21 is new and thus claims 1-6 and 8-21 are currently pending in this application. 
Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a semiconductor device comprising “an air gap defined in the portion of the first dielectric layer” in combination with “a contact overlying the portion of the first dielectric layer positioned between the first conductive feature and the second conductive feature, wherein the contact is separated from the portion of the first dielectric layer by the etch stop layer” as recited in claim 1; 	a method of forming a semiconductor device comprising “selectively forming a blocking layer on a top surface of the first conductive feature, wherein a top surface of the first dielectric layer remains exposed after forming the blocking layer” in combination with “forming a second dielectric layer over the etch stop layer and the first conductive feature after removing the blocking layer,” as recited in claim 11; and “selectively forming a blocking layer on a top surface of the first conductive feature and a top surface of the second conductive feature” in combination with “forming a second dielectric layer over the etch stop layer, the first conductive feature, and the second conductive feature after removing the blocking layer,” as recited in claim 16. 	Claims 2-6, 8-10, 12-15 and 17-21 are also allowed for further limiting and depending upon allowed claims 1, 11 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NDUKA E OJEH/Primary Examiner, Art Unit 2892